DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:
Cancel claims 1 – 8.

REASONS FOR ALLOWANCE
Claim 9 is allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach and does not reasonably suggest the method as recited by claim 9, and in particular does not teach or reasonably suggest a step of adhering a single layer of stabilized lithium metal powder onto a carrier in the context of the recited method. As exemplified by the embodiment described in paragraph [0017], [0029], and [0031] with adhesion promoting agents, the stabilized lithium metal powder is adhered (i.e. held fast or sticking by or as if by gluing, suction, grasping or fusing1) onto the carrier in a bound manner that is not taught or reasonably suggested by the prior art of record.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE I HERNANDEZ-KENNEY whose telephone number is (571)270-5979. The examiner can normally be reached M-F 6:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on (571) 272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 


/JOSE I HERNANDEZ-KENNEY/
Primary Examiner
Art Unit 1717






    
        
            
        
            
        
            
    

    
        1 See pages 8 – 9 of the decision of the PTAB decision rendered on December 20, 2021; Appeal 2021-000228